Case 5:19-cv-00321 Document 1-1 Filed 03/29/19 Page 1 of 1
984 (Rev- mm CIVIL CovER SHEET

'l`he JS 44 civil cover sheet and the information contained herein neither re lace nor su§plement the Hling and seryice of_pleadings or other apers as recéu uired by law, except as provided
by local rules of court ”Ihis form approved by the Judicial Conference 0 the United tates m September 1974, 15 requlred for the use of t e Clerk of ourt for the purpose of mitiating
the CiVil docket Sli€ef (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM. )

 

 

 

(le/l P_LAINT[FFS DEFENDANTS
Omar aklntoy Ra|ph E. Debo|t
(b) Coumy of Residence of Firsr Listed 1>1aimiff TeXaS Coumy of Residence or Firsr Lisred Defendam AfkanSaS
(EXCEPT IN U.S. PLAlNTlFF CASES) (IN U,S. PLAINTIFF CASES ONLY)
NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
LAND INVOLVED.
(C|%| AttOl'ne S|§ Firm Name Address and Tele hone Number) Al.‘me€yS (IfKnown)
Chris ayo C §`IV|AYO LAW F|RM, 16 Camaron St. Ste 216 San Larry D Warren, Naman Howe|| Smith & Lee,10001 Reunion Place,
Antonio, Texas 78212, (210) 999- 9999, cmayo@mayoinjury|aw.com Suite 600, San Antonio, Texas 78216, (210) 731 -6350,
|warren@namanhowe||.com
Il. BASIS OF JURISDICTION (P1a¢e an ~‘X“ m one Box oniy) III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an *‘X“ in one Box for P1aimiff
(For Diversity Cases Only) and One Box for Defenda.m)
13 l U.S, Government g 3 Federal Quest‘ion PTF DEF PTF DEF
Plaintiff (U¢S. Govemment Not a Party) Citizen of This State l l 13 1 lncorporated or Principal Place D 4 13 4
ofBusiness 1n This State
13 2 U¢S. Government § 4 Diversity Citizen ofAnother State 13 2 m 2 lncorporated and Principa.l Place 13 5 13 5
Defendant . . . . , . of Business In Another State
(1nd1cate szensh1p of Parnes 1n Item 111)
Citizen or Subject ot`a 13 3 13 3 Foreign Nation 13 6 13 6
Fo§ign Countrv

 

 

lV. NATURE OF SUIT Place an

   
 

 

      

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

13 1 10 lnsurance PERSONAL INJURY PERSONAL INJURY g 610 Agriculture CI 422 Appeal 28 USC 158 g 400 State Reapportionment
13 120 Marine 13 310 Airplane 13 362 Personal lnjury - CI 620 Other Food & Drug Cl 423 Withdrawal D 410 Antitrust
CI 130 Miller Act 13 315 Airplane Product Med. Malpractice 13 625 Dmg Related Seizure 28 USC 157 Cl 430 Banks and Banking
13 140 Negotiable lnstrument Liability 13 365 Personal Injury - of Property 21 USC 881 CI 450 Commerce
13 150 Recovery of Overpayment C.l 320 Assault, Libel & Product Liability |3 630 Liquor Laws 1 13 460 Deportation
& Enforcementof]udgment Slander Cl 368 Asbestos Personal |3 640 R.R. & Truck 13 820 Copyrights 13 470 Racketeer Intluenced and
D 151 Medicare Act g 330 Federal Employers’ lnjury Product 13 650 Airline Regs, 13 830 Patent Cormpt Organimtions
13 152 Recovery of Defaulted Liability Liability 13 660 Occupational Cl 840 Trademark 13 480 Consumer Credit
St'udent Loans Cl 340 Marine PERSONAL PROPERTY Safety/Health 13 490 Cable/Sat TV
(Exel. Veterans) E| 345 Marine Product D 370 Other Fraud U 690 Other 13 810 Selective Service
13 153 Recovery ovaerpayment Liability g 371 Truth in Lending " ` ‘ y v _, ` g 850 Securities/Commodities/
of Veteran`s BeneEts IX 350 Motor Vehicle Cl 380 Ot.her Personal Cl 710 Fa1r Labor Standards 13 861 HIA (1395€1) Exchange
13 160 Stockholders’ Suits g 355 Motor Vehicle Property Damage Act 13 862 Black Lung (923) 13 875 Customer Challenge
13 190 Other Contract Product Liability 13 385 Property Damage 13 720 Labor/Mgmt, Relations 13 863 DlWC/DIWW (405(g)) 12 USC 3410
|3 195 Contract Product Liability Cl 360 Other Personal Product Liability 13 730 Labor/Mgmt,Reporting Cl 864 SSlD Title XVI 13 890 Other Statutory Actions
El 196 Franehise & Disclosure Act |:l 865 RSI (405(_ ) D 891 Agricultural Acts
" ' ~ ; ' ` " i` ~ ' ` ~ "",§: |3 740 Railway Labor Act FEDERA'L 'I`AX'SUI',I'S'4r U 892 Economic Stabilization Act
U 210 Land Condemnation 13 510 Motlons to Vacate 13 790 Other Labor Litigation Cl 870 Taxes (U_S. Plaintiff 13 893 Environmental Maners
Cl 220 Foreclosure 13 442 Employment Sentence Cl 791 Empl, Ret. Inc. or Defendant) 13 894 Energy Allocation Act
0 230 Rent Lease & Ejectment D 443 Housing/ Habeas Corpus: Security Act Cl 871 IRSiThird Party 13 895 Freedom of lnfomiation
Cl 240 Torts to Land Accommodations Cl 530 General 26 USC 7609 Act
13 245 Tort Product Liability 13 444 Welfa.re g 535 Death Penalty ‘ " 13 900Appeal ofFee Determination
El 290 All Other Real Propeny [J 445 Amer. w/Disabilities - 13 540 Mandamus & Other 462 Naturalization Appheation Under Equal Access
Employment El 550 Civil Rights 13 463 Habeas Corpus - to lustice
g 446 Amer. w/Disabilities - 13 555 Prison Condition Alien Detainee 13 950 Constitutionality of
Other |3 465 Other lmmigration State Statutes
D 440 Other Civil Rights Actions
V- ORlGIN (Place an "X" in One Box Only) ' peal to Dlstrlct
1:1 1 original g 2 Removed from g 3 Remanded from 111 4 Reinstated or g 5 Tra“$fe"¢d fr°m g 6 Multidisrrict g 7 “p€.e from
Proceeding State Court Appellate Court Reopened another dlsm°t Litigation Maglstrate
(§_pec\fv) Judgment
Cite the U_S_ Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
28 U.‘S.C. 51332
VI' CAUSE OF ACTION Brief description of cause:
|\/|otor Vehic|e Accident
VIl. REQUESTED IN El CHECK 11= T1-11s is A CLAss ACTroN DEMAND $ CHECK YES Only if demanded in eomplaint:
COMPLAINT: UNDER F.R.C.P. 23 100,000-00 JURY DEMAND= 121 Yes 121 No
VIII. RELATED CASE(S) , _
IF ANY (See ‘"Sm`°“°“s)' JUDGE DoCKET NUMBER
DATE / / SIGNATUWNE;::R_‘D//
FOR OFF,LE USE Ol\yLY

RECEIPT # AMOUNT APP ’ G lFP JUDGE MAG. JUDGE

